WILSON, Justice
(concurring).
In my opinion the contract is not ambiguous. In arranging a loan a necessary step was to obtain a commitment from the lender. It is common business practice, as a matter of common knowledge, to arrange mortgage loans in substantial amounts by binding the lending agency to advance funds. The term “commitment” has a generally accepted meaning in commerce and finance, of which we cannot claim lack of knowledge. The parties simply agreed that plaintiff would undertake to obtain a loan commitment; and that if and when he did, and upon its delivery and acceptance, he would be paid a 2% brokerage commission. Defendant’s cause of action, if the commitment is breached, is against the lender.
I concur in affirmance only on findings concerning accord and satisfaction.